Citation Nr: 0103485	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  96-13 744A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Whether basic eligibility exists for educational assistance 
pursuant to Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


REMAND

The veteran had a period of active duty for training from 
July 10, 1989, to October 12, 1989.  He also served on active 
duty from October 10, 1990, to August 12, 1992.  

The veteran appeared at a hearing before a member of the 
Board of Veterans' Appeals (Board) in March 1999.  
Subsequently, the case was remanded by the Board in July 1999 
for further evidentiary development.  The case was thereafter 
returned to the Board.  However, this case must again be 
returned to the RO so that another hearing may be scheduled.  
This is so because the law requires that a Board member who 
conducts a hearing must participate in the decision on 
appeal, and because the Board member who conducted the March 
1999 hearing is no longer in the Board's employ.  38 U.S.C.A. 
§ 7107(c) (Supp. 2000).  The veteran was notified of this by 
letter dated in November 2000.  He was asked if he wanted 
another hearing and was instructed to return the letter with 
his decision within 30 days.  He was also told that a failure 
to respond would be taken to mean that he wanted another 
hearing before a member of the Board at the RO.  The veteran 
did not respond.  Consequently, his appeal is REMANDED to the 
RO for the following action:  

The veteran should be scheduled for 
a hearing before a member of the 
Board at the RO.

After giving the veteran an opportunity to appear at a 
hearing before a member of the Board, the RO should return 
the claims folder to the Board for further appellate review.  
No action is required of the veteran until he receives 
further notice.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


